In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00256-CV


                          SAM ANDREWS, M.D., APPELLANT

                                            V.

                      REBECCA VILLARREAL ORTIZ, APPELLEE

                          On Appeal from the 72nd District Court of
                                   Lubbock County, Texas
             Trial Court No. 2019-534,421, Honorable Ruben G. Reyes, Presiding

                                   September 1, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      This appeal deals with a medical examiner purportedly harvesting, on a regular

basis, the brain, eyes, spine, lungs, and heart from dead children to assist a colleague’s

independent research project. The medical examiner was Sam Andrews, M.D., and he

conducted or allowed the autopsies to be conducted while allegedly acting as the Chief

Medical Examiner for Lubbock County.        His colleague, Evan Matshes, M.D., was a

managing officer of a pathology laboratory with which Andrews also worked. Apparently

with the permission of the Lubbock County Medical Examiner, Matshes too would perform
autopsies on children. During one such occasion he allegedly told others in the room

“[t]his is nothing” and “[a] couple days ago, I did a case where you could have rolled the

baby up and put it in a cup.”

       Andrews now complains before us that the trial court erred in denying his motion

to dismiss the suit brought against him by one child’s grandmother and caretaker,

Rebecca Villarreal Ortiz. He believed she sued him in his official capacity which triggered

the application of § 101.106(f) of the Texas Civil Practice and Remedies Code. The

statute provides:

              If a suit is filed against an employee of a governmental unit
              based on conduct within the general scope of that employee’s
              employment and if it could have been brought under this
              chapter against the governmental unit, the suit is considered
              to be against the employee in the employee’s official capacity
              only. On the employee’s motion, the suit against the employee
              shall be dismissed unless the plaintiff files amended pleadings
              dismissing the employee and naming the governmental unit
              as defendant on or before the 30th day after the date the
              motion is filed.


TEX. CIV. PRAC. & REM. CODE ANN. § 101.106(f) (West 2019). Andrews moved to dismiss

the cause since Lubbock County was not sued in his place. We affirm.

       Background

       The dispute arose from Andrews directing Stephen Pustilnik, M.D. to conduct an

autopsy upon the corpse of Ortiz’s 10-year-old granddaughter. At the time, and according

to his affidavit, Andrews allegedly served as the interim Chief Medical Examiner for

Lubbock County. So too was he an employee of National Autopsy Assay Group LLC,

which entity “sub-contracted” him to NAAG Pathology Labs, PC. Apparently, Matshes

was the managing officer of NAAG. Andrews further attested that the duties he performed



                                            2
“relative to the Lubbock County Medical Examiner’s office ha[d] been in connection with

[his] employment duties with NAAG.”1 Before issuing his directive to Pustilnik, Andrews

spoke with Matshes about the forthcoming autopsy. Thereafter, Pustilnik was ordered to

remove from the child’s corpse her eyes, brain, entire spine, heart, lungs, and other body

parts. He complied, and the parts were sent to NAAG in San Diego. There, they

remained.

        According to Pustilnik, removal of more than the child’s brain was unnecessary to

determine the cause of death or identity of the child. He opined, from talking with

Matshes, that the additional organs were sought to further independent research interests

of Matshes, and they were acquired and retained without consent from any family

member.      Such was unethical, unreasonable, and “illegal” given applicable rules of

forensic pathology, the circumstances of the child’s death, and article 49.25 of the Texas

Code of Criminal Procedure. Ultimately, Ortiz sued Andrews, Matshes, NAAG, and

National Autopsy.       Her causes of action included accusations about the defendants 1)

“mishandling of remains,” 2) interfering “with [her] right to possession [of her grand-

daughter’s remains] for final disposition,” 3) committing “civil theft and conversion,” and

4) engaging in a “civil conspiracy.”

        Disposition

        Andrew’s motion to dismiss raised the issue of immunity. Such affects the trial

court’s subject-matter jurisdiction. Fink v. Anderson, 477 S.W.3d 460, 465 (Tex. App.—

Houston [1st Dist.] 2015, no pet.). And, whether it divests the trial court of jurisdiction to


         1 NAAG executed a contract with Lubbock County to provide “comprehensive (“full spectrum”)

death investigating services, in accordance with all applicable federal, state, and local laws, rules, and
regulations, as well as any applicable County policies.” An Evan Matshes, MD, executed the agreement
on behalf of NAAG.

                                                    3
entertain the cause is a question of law which we review de novo. Id.; Tex. Tech. Univ.

v. Dolcefino Communs., LLC, 565 S.W.3d 442, 444–45 (Tex. App.—Amarillo 2018, no

pet.). In conducting that review, we consider the plaintiff’s pleadings and evidence

relevant to the jurisdictional inquiry; we do not adjudicate the merits of the underlying

claims, though. Fink, 477 S.W.3d at 465. Yet, that does not mean the merits are

irrelevant, for they may indeed become implicated. When they are and when the parties

tendered evidence touching upon them, the standard of review utilized in addressing the

jurisdictional dispute mirrors that applicable to reviewing a traditional motion for summary

judgment. Tex. Tech. Univ., LLC, 565 S.W.3d at 445. Thus, we may not dismiss the

cause if there exists a material issue of fact pertinent to the merits, and therefore, the

jurisdictional question. Id. Instead, that issue must be resolved by the fact-finder. Id.

And, because the standard of review mirrors that of a summary judgment, we accept as

true all evidence favorable to the nonmovant, indulge in every reasonably inference from

that evidence in favor of the nonmovant, and read the evidence in a light most favorable

to the nonmovant. Id.

       Again, § 101.106(f) requires the dismissal of a lawsuit against a governmental

employee sued in his official capacity but affords the plaintiff opportunity to substitute the

governmental unit itself for the employee. Garza v. Harrison, 574 S.W.3d 389, 393 (Tex.

2019). Moreover, the suit is deemed one against him the defendant in his official capacity

if the elements of § 101.106(f) are met. TEX. CIV. PRAC. & REM. CODE ANN. § 101.106(f);

Garza, 574 S.W.3d at 394. So, here, it does not matter that Ortiz expressly alleged she

was suing Andrews in his individual capacity. If the terms of § 101.106(f) are met, we




                                              4
must consider the action as one against him in his official capacity as Chief Medical

Examiner for Lubbock County.

      The crux of the debate at bar concerns Andrew’s status as a Lubbock County

employee, the scope of his employment, and whether the removal and retention of the

aforementioned organs fell within that scope. As for the first component (i.e., his status

as an employee), we note the legislature’s definition of “employee” provided in chapter

101 of the Civil Practice and Remedies Code. That body defined it as meaning “a person,

including an officer or agent, who is in the paid service of a governmental unit by

competent authority, but does not include an independent contractor, an agent or

employee of an independent contractor, or a person who performs tasks the details of

which the governmental unit does not have the legal right to control.” TEX. CIV. PRAC. &

REM. CODE ANN. § 101.001(2).

      As for the second component (i.e., scope of employment), the legislature also

provided us with a definition. We were told it means “the performance for a governmental

unit of the duties of an employee’s office or employment and includes being in or about

the performance of a task lawfully assigned to the employee by competent authority.” Id.

§ 101.001(5); Garza, 574 S.W.3d at 400. That leaves the third component, i.e., whether

the purported misconduct underlying the suit fell within the employee’s scope of

employment. When assessing it, we note that the “critical inquiry is whether, when viewed

objectively, ‘a connection [exists] between the employee’s job duties and the alleged

tortious conduct.’” Id. at 401 (quoting Laverie v. Wetherbe, 517 S.W.3d 748, 753 (Tex.

2017)). In other words, an employee’s conduct falls within the scope of his employment

if he was doing his generally assigned duties or job at the time of the alleged tort. Id.



                                            5
And, because the viewpoint must be objective, as opposed to subjective, the employee’s

personal state of mind, motives, and competency when performing the tasks giving rise

to suit are irrelevant. Id. It is enough if his conduct, in and of itself, was pursuant to the

employee’s job responsibilities, id., or, if it “serve[d] any purpose of the employer . . . even

if it escalates beyond [the duties] assigned or permitted.” See Fink, 477 S.W.3d at 466;

see also Lopez v. Serna, 414 S.W.3d 890, 894 (Tex. App.—San Antonio 2013, no pet.)

(holding that the alleged theft by a TDC employee in confiscating property of the prisoner

was within the scope of employment since his duties included the confiscation of

property). Similarly irrelevant is whether the conduct served multiple purposes, so long

as one was for the employer.         Fink, 477 S.W.3d at 471 (stating that “co-existing

motivations do not remove an employee’s actions from the scope of employment so long

as the conduct also serves a purpose of the employer”). With this said, we turn to the

record at bar, begin our journey with the second and third components, and assume

arguendo that Andrew’s situation met the definition of “employee” for Lubbock County.

       As the medical examiner, Andrews had “essential duties,” according to Lubbock

County. They included, among other things, 1) “conduct[ing] post-mortem examinations

to determine cause and manner of death,” 2) “[i]nvestigat[ing] deaths in accordance with

Article 49.25, Texas Code of Criminal Procedure,” 3) “[o]rder[ing] appropriate analytical

testing,” and 4) “[c]ollect[ing] specimens and evidentiary materials.” As for article 49.25,

it also authorized the medical examiner to investigate the deaths of those people who,

among other things, 1) die within 24 hours after admission to a hospital, TEX. CODE CRIM.

PROC. ANN. art. 49.25, § 6(a)(1) (West 2018); 2) are killed, id. § 6(a)(2); 3) die an unnatural

death, id.; 4) die outside the presence of a witness, id., and 5) die and the circumstances



                                               6
of the death lead to suspicion that death was by unlawful means. Id. § 6(a)(4). Neither

the “essential duties” nor the statute prescribe the manner in which an autopsy must be

performed.      Nor do either expressly allow examiners to undertake any measure of

evisceration or dissection of the corpse which they may arbitrarily select. Obviously, they

do have discretion in that regard.            Yet, we do find within the statute reference to

determining “the cause of death.” For instance, it provides that “[i]n those cases where a

complete autopsy is deemed unnecessary by the medical examiner to ascertain the

cause of death, the medical examiner may perform a limited autopsy involving the taking

of blood samples or any other samples of body fluids, tissues or organs, in order to

ascertain the cause of death or whether a crime has been committed.” Id. art. 49.25,

§ 9(a) (emphasis added). In framing the performance of both a complete and partial

autopsy by reference to “ascertain[ing] the cause of death,” it would be logical to conclude

that autopsies are primarily conducted to serve that purpose. See Keith v. State, No. 09-

16-00166-CR, 2017 Tex. App. LEXIS 11298, at *9 (Tex. App.—Beaumont Dec. 6, 2017,

pet. ref’d) (mem. op.) (noting the pathologists testimony that “the purpose of an autopsy

is to determine the cause and manner of death”).2 Similarly logical from this is that the

primary duty of a medical examiner when performing autopsies is to determine causes of

death.

         The evidence before us indicates that Ortiz’s granddaughter died within 24 hours

of being admitted to a hospital. Consequently, Andrews had the authority to conduct a

post-mortem examination, or autopsy, upon her corpse. He also had the authority to



         Here, Dr. Pustlinik attested that “[a]n autopsy is statutorily authorized in certain circumstances,
         2

such as suspected homicide, to determine identity of the decedent, the cause and manner of death, and
mechanism of death.”

                                                     7
collect specimens from the body, per the “essential duties” Lubbock County ascribed to

the position of medical examiner.

       In actuality, no one questions Andrew’s authority to order an autopsy and collect

specimens. Rather, the dispute concerns 1) the extent of the specimens he told Pustlinik

to harvest, 2) their eventual retention by the entity subcontracting Andrew’s services, that

is, NAAG, and 3) whether both fell within the scope of his employment with the County.

According to Ortiz, he ordered the harvest of more organs than necessary or reasonable

and did so for a purpose unrelated to his employment by Lubbock County. Again, the

purpose, she believes, was not to determine the cause of her granddaughter’s death but

rather to assist the independent research efforts of Matshes.

       Andrews disagreed with that notion. Appearing of record is evidence purporting to

explain why he ordered the autopsy and removal of the organs in question. That evidence

consists of his attesting that 1) the child was in Ortiz’s care prior to death; 2) upon the

child’s death, a representative of the medical examiner’s office spoke with Ortiz, 3) Ortiz

informed the representative that her granddaughter had been “shaken at an early age,

possibly around or before the age of one and was diagnosed with a skull fracture at that

time . . . ‘the incident was not proven,’ but that the [child] was blind, had scoliosis with the

possibility that it was because of the [2008] incident”; 4) “[i]n my role as Lubbock County

Medical Examiner, I determined that under the circumstances, an autopsy was

necessary”; 5) he and Matshes spoke before ordering the autopsy; and 6) “a support

plan was devised that included me providing Dr. Pustilnik with written directions and

suggestions for autopsy performance.” In those written directions, he described the case

as “high profile” and one of “possible delayed abusive head trauma death.” Given the



                                               8
possibility of an “abusive head trauma death,” he then told Pustlinik to remove and

preserve the child’s lungs, heart, entire spine, eyes, “skull fractures,” and “dura mater and

brain” for processing by NAAG. Later he would proffer an additional justification for the

rather invasive autopsy. It consisted of explaining that: “[t]he competent and modern

performance of a forensic autopsy (including especially a criminally suspicious pediatric

death) involves the careful dissection of the human body, the removal and detailed

evaluation of all internal organs, extensive photo-documentation, and broad histologic

sampling so as to resolve a broad differential diagnosis that extends (and may overlap)

between natural diseases and inflicted injuries.”

       However, his justifications of eviscerating the body of Ortiz’s grandchild were not

uncontradicted. Evidence contradicting them included Pustlinik attesting that: 1) there

was “no mystery to the cause and manner of [the child’s death] death as well as the

mechanism of death which had been clinically well documented”; 2) she had “presented

with upper respiratory infection and sepsis and died at University Medical Center”; 3) “[i]t

was also well known that the neurologic impairment she had was due to the blunt head

trauma that was inflicted on her nine years prior”; 4) “Matshes expressed in a

conversation that day with me his desire to obtain these tissues from [the child] for the

purpose of research [since] this was a rare case of a delayed death due to inflicted blunt

head trauma”; 5) “Matshes told me about his academic research motivation”; 6) “this was

consistent with the previous pediatric cases that he wanted excessive tissue retained

from[,] including non-inflicted traumatic cases as well as natural disease causes of death”;

7) “he wanted those non-traumatic cases to serve as his negative controls for

propounding his theory of the physical and pathologic findings at postmortem



                                             9
examination”; 8) the removal of the organs and their delivery to NAAG in San Diego was

“entirely in keeping with their [Andrews’s and Matshes’s] normal practice of retaining

excessive tissue for . . . Matshes[‘] stated prospective research objectives and collecting

negative control tissues along with tissues from children with inflicted head injuries”; 9)

“[t]he brain, dura mater, eyes, and cervical spinal cord as well as any bony injury would

be what a prudent forensic pathologist would retain on a suspected inflicted head trauma

case on a child who died within hours or days of the injury”; 10) Ortiz’s granddaughter

“died nine years after the fact, and those tissues were reasonably expected to show

only non-specific, long-term healing changes”; 11) “[n]o pathologic finding in any of the

retained tissues would determine or alter the known cause and manner of [her] death”;

12) “[t]he mechanism of death was a respiratory illness and sepsis which are the expected

consequences of people suffering the profound neurologic deficits that [the child]

suffered”; 13) a “reasonably prudent forensic pathologist would not have ordered the

retention of the entire cervical spinal column, the entire spinal cord, the heart”; 14) it “was

not forensically required or appropriate”; and 15) ‘[i]t [was] completely outside the normal

practice of forensic pathology and outside the duties of the Lubbock County Medical

Examiner Office.3 (Emphasis added). As can be seen, Pustlinik did not necessarily decry

the decision to conduct an autopsy, but he certainly disputed the need for its

extensiveness.        And, it cannot be denied that one could reasonably interpret his

comments as illustrating that he viewed the true reason for its extensiveness as relating

to Matshes’s independent research interests.




       3   Apparently, Pustlinik served as a senior pathologist for the Lubbock County Medical Examiner.

                                                    10
       Of record is other evidence that tends to confirm Pustlinik’s views regarding why

the organs of Ortiz’s grandchild were actually removed and shipped to San Diego. For

instance, an investigator of the Lubbock County Medical Examiner spoke of another

autopsy conducted in September 2018 by Andrews and attended by Matshes. The

corpse was that of a one-month-old female. And, upon “seeing evidence that her death

was most likely a natural death, Dr. Matshes stated, ‘We need more naturals like this for

research.’” Thereafter, “Andrews harvested [the] brain, eyes, spinal cord, posterior neck,

heart, [and] lungs” from the infant and had the “tissue . . . shipped to NAAG’s facility or

office in San Diego, California.”

       Additionally, an autopsy technician with the Lubbock medical examiner’s office

related that “[f]or every child under the age of ten, NAAG’s practice was to take the eyes,

brain, heart, lungs, and spinal cord, in every case-natural, homicide, accident, and other”

case. So too did he describe various autopsies on young children conducted during

Andrews’s tenure as the Lubbock medical examiner. One performed in August of 2018

was upon a three to four-year-old child who died as a result of an accident. “There was

no question as to the cause of death; it was an accident (no suspicion of homicide),” he

said. And, the “normal practice following such a death would be to perform a full autopsy,

but no tissue would be retained.” Instead, “Matshes directed the autopsy and he and Dr.

Andrews collected this child’s brain, eyes, heart, lungs, spinal cord, and the entire cervical

vertebrae.” During a different autopsy performed a month later on a child who died “a

natural death,” the “normal practice in such a case would be to ‘terminate jurisdiction.’”

Instead, Matshes stated that “‘[t]his autopsy needed to be done [and] [t]he specimens and




                                             11
organs that we’re collecting on this case will be used for research . . . related to shaken

baby syndrome.” Then, the “child’s brain, eyes, heart, lungs, spinal cord, and the entire

cervical vertebrae” were harvested.

       Whether one acted within the scope of his employment generally is a question of

fact. Mayes v. Goodyear Tire & Rubber Co., 144 S.W.3d 50, 56 (Tex. App.—Houston

[1st Dist.] 2004), rev’d on other grounds, 236 S.W.3d 754 (Tex. 2007); accord Kulms v.

Jenkins, 557 S.W.2d 149, 153 (Tex. Civ. App.—Amarillo 1977, writ ref’d n.r.e.) (stating

that because there was some evidence of probative force that Kulms was in the scope of

his employment at the time of the collision, the issue was for the jury). In resolving that

question of fact one need not conclude that “once acting within the scope of employment

then always acting in that scope.” Actions may depart from the road of one’s employment

purposes. Authority relied upon by the Supreme Court in Garza illustrate as much.

“Matters of degree are . . . relevant to” the determination of whether tortious conduct lies

within the scope of employment. Restatement (Third) of Agency, § 7.07, cmt. c (2006).

Furthermore, the extreme quality of one’s actions “may indicate that [the person] has

launched upon an independent course of action,” outside the scope of employment. Id.

“In determining whether an employee’s tortious conduct is within the scope of

employment, the nature of the tort is relevant, as is whether the conduct also constitutes

a criminal act.” Id. “An employee’s intentionally criminal conduct may indicate a departure

from conduct within the scope of employment, not a simple escalation” and the “nature

and magnitude of the conduct are relevant to determining the employee’s intention at the

time.” Id.




                                            12
       Interpreting the foregoing evidence and reasonable inferences therefrom in a light

most favorable to Ortiz creates an issue of fact concerning the purpose underlying

Andrews’s decision to harvest so many of the child’s organs. In short, Andrews says he

did what he did in furtherance of his role as a medical examiner charged to investigate

criminal activity and causes of death related to criminal activity.         Nevertheless, a

reasonable fact-finder could deem that false. Pustlinik and others working in the same

office provided evidence of an alternative purpose underlying Andrews’s directive to

remove the eyes, lungs, heart, brain and spine of Ortiz’s ten-year-old granddaughter. The

purpose of which we speak is Matshes’s independent desire to conduct academic

research and collect body parts from dead children to further his own goals.            More

importantly, Andrews did not cite us to evidence suggesting that the “essential duties” of

the Chief Examiner of the Lubbock County Medical Examiner’s office included harvesting

body parts from dead people (or children] to further the personal research interests of

third parties. Nor did our reading of article. 49.25 of the Code of Criminal Procedure

reveal any indication that such was a permissible duty of a medical examiner charged

with “ascertaining the cause of death” in a particular case. The absence of such an

indication in the statute is also telling since violating the provision is a criminal offense.

See TEX. CODE CRIM. PROC. ANN. art. 49.25, § 14(a), (b) (stating that a person commits a

class B misdemeanor by knowingly violating the article).

       Simply put, there exists an issue of fact concerning whether Andrews acted within

the scope of his alleged employment with Lubbock County. So long as that issue exists,

we cannot say that Andrews satisfied the prerequisites of § 101.106(f). It also provided

the trial court at least one ground upon which it could have legitimately denied his motion



                                             13
to dismiss. Another also appears of record, however. It concerns the nature of relief

sought by Ortiz.

       Contrary to Andrews suggestion, Ortiz pursued not only “monetary damages. . .

but also an order . . . to deliver [the decedent’s] brain and dura [mater], neck, spinal cord,

eyes, heart, and lungs to Kevin Combest of Combest Funeral Home, a licensed funeral

director and crematory, for final disposition.” Compelling the return of property illegally

taken is comparable to seeking prospective relief. State v. Reimer, 571 S.W.3d 441, 448

(Tex. App.—Amarillo 2019, no pet.) (stating that an action to recover possession of

property unlawfully claimed by a state official is essentially a suit to compel a state official

to act within the officer’s statutory or constitutional authority, and the remedy of compelling

return of the illegally held property “is prospective in nature”). It can be pursued against

the official through a suit wherein the complainant alleges that the official acted ultra vires.

See id. at 445 (describing an ultra vires suit as one to require the official to comply with

statutory or constitutional provisions).     Moreover, Ortiz alleged here that Andrews

engaged in unlawful conduct when taking and retaining the body parts of her grandchild,

and Andrews made no attempt on appeal to rebut her ultra vires allegation other than to

say damages may not be awarded under it. However, she wants more than damages;

she also wants the chance to place the entirety of her granddaughter at rest through the

return of the child’s body parts.

       We overrule Andrews’s issue and affirm the trial court’s order denying his motion

to dismiss under § 101.106(f) of the Texas Civil Practice and Remedies Code.



                                                                  Brian Quinn
                                                                  Chief Justice


                                              14